DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/25/2022 has been entered. Applicant has amended claims 15-20. No claims have been added or cancelled. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see page 8, filed 04/25/2022, with respect to claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 15-20 has been withdrawn. 
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning claim 1, the Examiner respectfully disagrees. Jaganathan teaches the claimed invention in claim 1 as seen in the cited section in the current rejection. Applicant argues that a first direct index lookup table that represents current state of the storage object, the first direct index lookup table comprising entries with track references for tracks of the storage object is not taught. Jaganathan in figure 9 discloses a flow diagram 200 illustrates operations performed in connection with performing targetless snapshots for a logical device. Processing begins at a first step 202 where a global sequence number (associated with the logical device for which targetless snapshots are being provided) and the tables 100, 120, 130 that are used with targetless snapshots are initialized. Table 130 contains data portions where corresponds to a track table where the The track table 82 also includes entries 86-88 for each of the tracks. In an embodiment disclosed herein, there are fifteen tracks for every contiguous data portion. However, for other embodiments, it may be possible to have different numbers of tracks for each of the data portions or even a variable number of tracks for each data portion. For standard logical devices, the information in each of the entries 86-88 includes a pointer (either direct or indirect) to a physical address on one of the disk drives 36a-36c of the storage device 24 (or a remote storage device if the system is so configured). Thus, the track table 82 may be used to map logical addresses of the logical device corresponding to the tables 62, 72, 82 to physical addresses on the disk drives 36a-36c of the storage device 24 (see Col 6, lines 35-55). Therefore, Jaganathan teaches the the first direct index lookup table comprising entries with track references for tracks of the storage object; a second direct index lookup table that represents a first targetless snapshot of the storage object, the second direct index lookup table comprising entries with track references for tracks of the storage object. Applicant further argues that a virtual replication data pointer table that maps the entries of the first direct index lookup table and the entries of the second direct index lookup table to the drives is not taught. Jaganathan teaches prior to moving new data to a specific portion of the logical device, copies old data from the specific portion to a location in a pool device, sets a pointer in a replication data pointer table to point to the location in the pool device and sets the sequence number associated with the specific portion to equal the global sequence number in response to a sequence number associated with the specific portion of the logical device being less than the global sequence number. Executable code that reads data from a targetless snapshot associated with a particular sequence number may determine that a sequence number corresponding to data being read is less than or equal to the particular sequence number. The logical device may be a thin logical device. Entries in the replication data pointer table may each include a pointer to specific data in the data pool and may include a sequence number associated with the specific data. The entries in the replication data pointer table may be accessed according to each portion of the logical device. The new data may be written to memory prior to being moved to the logical device. Data written to memory may include a value of the global sequence number at a time when the data is written. The software may also include executable code that links a new logical device to a first particular targetless snapshot by creating a table and executable code that sets entries in the table to point to one of: a portion of the logical device and a location of the pool data (see Col 2 lines 30-60). Therefore, the entries are from the first and second lookup tables. Examiner maintains the current rejection.
Applicant requests clarity on the zones in claim 2. Claim 2 does not recite any “zones” and therefore the argument is moot.
Applicant requests clarity on claim 7, Examiner uses similar reasoning seen above to further clarify the rejection for claim 7. 
Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaganathan et al (US 9,965,216).
Janganathan teaches:
1. An apparatus comprising: a data storage system comprising: a plurality of compute nodes interconnected with a plurality of drives (FIG. 2 is a diagram showing a storage device, memory, a plurality of directors, and a communication module according to the system described herein); a plurality of storage objects on which data is logically stored, the storage objects being backed by the drives (Figure 3, 76-78 Data portion); a storage object for which targetless snapshots are created (FIG. 9, a flow diagram 200 illustrates operations performed in connection with performing targetless snapshots for a logical device. Processing begins at a first step 202 where a global sequence number (associated with the logical device for which targetless snapshots are being provided) and the tables 100, 120, 130 that are used with targetless snapshots are initialized); a first direct index lookup table that represents current state of the storage object, the first direct index lookup table comprising entries with track references for tracks of the storage object (FIG. 9 - the sequence number table 130 is initialized so that each entry contains zero (the initial sequence number), and the global sequence number is initialized to zero (the initial sequence number).); a second direct index lookup table that represents a first targetless snapshot of the storage object, the second direct index lookup table comprising entries with track references for tracks of the storage object (FIG. 7, a snapshot table 120 includes a plurality of entries corresponding to particular snapshots. Each of the entries includes a snapshot ID and a sequence number. The snapshot ID may be used to identify a particular snapshot and could be text (e.g., “Mar. 12, 2014, 8:00 am snapshot”) or could be a token that is used by other software (not shown herein) to identify each of the snapshots); and a virtual replication data pointer table that maps the entries of the first direct index lookup table and the entries of the second direct index lookup table to the drives (Col 9 lines 1-15 - (43) If it is determined at the step 222 that the global sequence number does not equal the sequence number associated with the data portion to which the write is being performed (the global sequence number is greater), then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130)).
2. The apparatus of claim 1 comprising a system replication data pointer table with entries that map to the drives, and wherein the entries of the virtual replication data pointer table map the entries of the first direct index lookup table and the entries of the second direct index lookup table to the entries of the system replication data pointer table (Col 9 lines 1-15, If it is determined at the step 222 that the global sequence number does not equal the sequence number associated with the data portion to which the write is being performed (the global sequence number is greater), then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130)).
3. The apparatus of claim 2 wherein each of a plurality of same-sized zones of the entries of the first direct index lookup table and the entries of the second direct index lookup table are represented by a different virtual replication data pointer table (Col 11, lines 10-35, FIG. 14, a flow diagram 330 illustrates in more processing performed in connection with the step 308 of the flow diagram 300, described above. The processing illustrated by the flow diagram 330 may also be provided in connection with a background process for moving data from memory to the logical device, discussed elsewhere herein. Processing begins at a first step 332 where an entry is created in the replication data pointers table 100 or the replication data pointers tree 110 (whichever is used). The entry is similar to other entries in the table 100 or tree 110, discussed elsewhere herein. Following the step 332 is a step 334 where data from the logical device is copied to the data pool 115. Following the step 334 is a step 336 where the pointer in the new table or tree entry (created at the step 332) is set to point to the data copied to the pool at the step 334).
4. The apparatus of claim 3 wherein an update of a track of the storage object is represented by a new entry of a virtual replication data pointer table that represents the track (Col 9, lines 10-50, then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130).
5. The apparatus of claim 4 wherein the update is further represented by a corresponding entry of the first direct index lookup table that references the new entry (Col 8, lines 35-50, At the step 206, the ID value is provided to the new entry in the snapshot table 120 and the corresponding sequence number is set to one greater than the current global sequence number. The ID value may include a user specified name that is to be associated with the sequence number provided to the entry).
6. The apparatus of claim 5 wherein the update is further represented by a new entry of the system replication data pointer table, wherein the new entry of a virtual replication data pointer table maps to the new entry of the system replication data pointer table (Col 9, lines 20-30 Following the step 228 is a step 232 where the pointer in the table entry created at the step 226, described above, is set to point to the data in the data pool 115 that was copied at the step 228, described above, or to null in the case of a thin logical device with no data in the data portion).
7. The apparatus of claim 1 comprising a plurality of direct index lookup tables that represent a series of targetless snapshots of the storage object, wherein movement of a track of the series of targetless snapshots of the storage object is represented by updating virtual replication data pointer table such that the plurality of direct index lookup tables are not updated (Col 17 lines 35-55  FIG. 17, a flow diagram 410 illustrates processing performed in connection with relinking a logical volume from a first snapshot (first target global sequence number) to a second, different, snapshot (second target global sequence number). Processing begins at a first step 412 where a new table (like the table 362, discussed above) is created. When a logical device is relinked from one targetless snapshot to another, a separate table is maintained for each of the snapshots. Once all appropriate data is provided to the new table (corresponding to the second targetless snapshot), then the old table may be deleted).
	Claims 8-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitations but directed towards a method and computer-readable storage medium.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166